Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 1/4/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.
The terminal disclaimer dates 1/3/2022 is approved, and the non-statutory double patenting rejections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The present invention is directed to a method for SRv6 micro segment addresses generation for packet routing in a network.
Each independent claim identifies the uniquely distinct features, particularly:
receive a packet with a destination address comprising a first global identifier and a second global identifier, wherein the first global identifier corresponds to the first network apparatus;  

	determine a forwarding rule associated with the updated destination address;  and 
forward, based on the forwarding rule, the packet with the updated destination address. 


The closest prior art:
Braun (US 20020003780 A1) discloses a method of managing network-wide unique interface identifier in a network.
Logue (US 20160105314 A1) discloses Methods and systems for pairing a device for service connections. 
Bragg (US 20170033939 A1) discloses a method for segment routing in multicast systems.

All the prior art disclose conventional method for SRv6 micro segment addresses generation for packet routing in a network, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473